     8:20-cv-02745-TLW      Date Filed 09/18/20     Entry Number 11    Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                      ANDERSON/GREENWOOD DIVISION

 Johnathan D. Simmons,                         Case No. 8:20-cv-02745-TLW

              PLAINTIFF

       v.
                                                               Order
 Governor Henry McMaster, Brian P
 Stirling, Dennis Patterson,

              DEFENDANTS.




      Plaintiff Johnathan D. Simmons, proceeding pro se, filed this civil action

pursuant to 42 U.S.C. § 1983, alleging violations of his constitutional rights. ECF

No. 1. The matter now comes before the Court for review of the Report and

Recommendation (Report) filed by the magistrate judge to whom this case was

assigned. ECF No. 8.

      After reviewing the Complaint, the magistrate judge issued a proper form

order notifying Plaintiff of deficiencies in his suit and providing the Plaintiff the

opportunity to remedy the deficiencies and submit certain required paperwork.

Plaintiff failed to respond to the order or otherwise cure the deficiencies. In the

Report, the magistrate judge recommends that Plaintiff’s case be dismissed without

prejudice under Rule 41(b) for failure to prosecute due to his failure to respond to the

order, despite being informed of the potential consequences of doing so. Plaintiff did

not file objections to the Report. This matter is now ripe for decision.

      The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

                                           1
     8:20-cv-02745-TLW      Date Filed 09/18/20    Entry Number 11     Page 2 of 2




in whole or in part, the recommendations contained in that Report. 28 U.S.C. § 636.

In the absence of objections to the Report, the Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

200 (4th Cir. 1983). In such a case, “a district court need not conduct a de novo review,

but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note).

      The Court has carefully reviewed the Report. For the reasons stated by the

magistrate judge, the Report, ECF No. 8, is ACCEPTED. This action is hereby

DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                         s/ Terry L. Wooten
                                         Terry L. Wooten
                                         Senior United States District Judge

September 18, 2020
Columbia, South Carolina




                                           2
